DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-10, drawn to an article of footwear with a lace and a tensioning assembly) in the reply filed on June 28, 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28, 2022.
Claims 1-10 are presented for examination below.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/279,064, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claims 4, 5, and 10 recite the following limitations which are not supported by the prior-filed application:
“wherein the first lace segment crosses over the first portion three times” (claim 4)
“wherein the second lacing segment crosses over the second portion three times” (claim 5)
“wherein the lacing architecture extends along a full length of the lacing area from the throat opening to the forefoot region” (claim 10)
Regarding claims 4-5, similar to what was noted in the prior-filed Application (see pages 5-6 of the Non-Final Rejection mailed on August 2, 2021 for Application No. 16,279,064):
“The first portion of the lacing area is previously defined…as extending ‘between the throat opening and a midsection of the lacing area’ (i.e., an upper portion of the lacing area), and the second portion of the lacing area is previously defined…as extending ‘between the midsection and the forefoot section’ (i.e., a lower portion of the lacing area). Referring to Figs. 5-6, as cited by Applicant, the first lace segment 500 appears to only cross over the first portion (i.e. the upper portion) of the lacing area at most twice, not three times. Similarly, the second lace segment 502 appears to only cross over the second portion (i.e., the lower portion) of the lacing area at most twice, not three times. As such, the claim limitations do not appear to be supported by the specification and drawings as filed” (emphasis added).
Regarding claim 10, the Examiner notes that no lacing architecture, or architecture of any kind, is described in the specification of prior-filed application, Application No. 16/279,064. It is further noted that “lacing architecture” is not a set/known term in the art, such that one of ordinary skill in the art would readily understand what structure(s) are being referenced by the claimed term, without further explanation in the specification.
This application repeats a substantial portion of prior Application No. 16/279,064, filed on February 19, 2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“wherein the first lace segment crosses over the first portion three times” (claim 4)
“wherein the second lacing segment crosses over the second portion three times” (claim 5)
“wherein the lacing architecture extends along a full length of the lacing area from the throat opening to the forefoot region” (claim 10)
See below.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the following claim limitation(s):
“wherein the first lace segment crosses over the first portion three times” (claim 4)
“wherein the second lacing segment crosses over the second portion three times” (claim 5)
“wherein the lacing architecture extends along a full length of the lacing area from the throat opening to the forefoot region” (claim 10)
See below.
Claim Objections
Claim 7 is objected to because of the following informalities: “wherein each of the plurality of lacing guides extend across the lacing area” should read “wherein each of the plurality of lacing guides extends across the lacing area.”
Claim 9 is objected to because of the following informalities: “one of a medial and a lateral side of the lacing area” should read “one of a medial side and a lateral side of the lacing area,” to enhance clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4 and 5 recite the following limitations which are not supported by the disclosure as filed:
“wherein the first lace segment crosses over the first portion three times” (claim 4)
“wherein the second lacing segment crosses over the second portion three times” (claim 5)
As noted above and on pages 5-6 of the Non-Final Rejection mailed on August 2, 2021 for related Application No. 16,279,064:
“The first portion of the lacing area is previously defined…as extending ‘between the throat opening and a midsection of the lacing area’ (i.e., an upper portion of the lacing area), and the second portion of the lacing area is previously defined…as extending ‘between the midsection and the forefoot section’ (i.e., a lower portion of the lacing area). Referring to Figs. 5-6, as cited by Applicant, the first lace segment 500 appears to only cross over the first portion (i.e. the upper portion) of the lacing area at most twice, not three times. Similarly, the second lace segment 502 appears to only cross over the second portion (i.e., the lower portion) of the lacing area at most twice, not three times. As such, the claim limitations do not appear to be supported by the specification and drawings as filed” (emphasis added).
Claim 10 recites the limitation “wherein the lacing architecture extends along a full length of the lacing area from the throat opening to the forefoot region.” The Examiner notes that no lacing architecture, or architecture of any kind, is described in the specification. It is further noted that “lacing architecture” is not a set/known term in the art, such that one of ordinary skill in the art would readily understand what structure(s) are being referenced by the claimed term, without further explanation in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “wherein the first lace segment has an end secured to one of a medial side and a lateral side of the forefoot region of the upper” and “wherein the second lace segment has an end secured to the one of the medial and lateral sides of the forefoot region of the upper.” The limitation is indefinite, as it is unclear whether Applicant is attempting to claim wherein both respective ends of the first and second lace segments are secured to the same side (e.g., wherein both ends are secured to the medial side, or wherein both ends are secured to the lateral side), or if each end may be secured to the medial side or the lateral side. For purposes of examination, the Examiner will interpret the limitations as follows: “wherein the first lace segment has an end secured to one of a medial side and a lateral side of the forefoot region of the upper” and “wherein the second lace segment has an end secured to the same one of the medial and lateral sides of the forefoot region of the upper, such that the end of the first lace segment and the end of the second lace segment are both secured to the medial side of the forefoot region, or are both secured to the lateral side of the forefoot region.”
Claim 1 further recites the limitation “the tensioning system.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the Examiner will interpret the limitation as follows: “the tensioning assembly.”
Claim 10 recites the limitation “wherein the lacing architecture extends along a full length of the lacing area from the throat opening to the forefoot region.” There is insufficient antecedent basis for “the lacing architecture” in the claims. The Examiner notes that no lacing architecture, or architecture of any kind, has been previously recited in the claims, and the term “lacing architecture” also does not appear in the specification. It is further noted that “lacing architecture” is not a set/known term in the art, such that one of ordinary skill in the art would readily understand what structure(s) are being referenced by the claimed term, without further explanation in the specification. As such, the metes and bounds of the claim limitation cannot be readily ascertained. For purposes of examination, the Examiner will interpret the limitation as referring to the first and second lace segments.
	Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Unnold (US Patent No. 1,458,088) in view of Liu (US PG Pub 2003/0150135).
Regarding claim 1, Unnold discloses an article of footwear (shoe of Fig. 2), comprising:
a sole structure (see annotated Fig. 2); 
an upper, secured to the sole structure, the upper forming a throat opening and a lacing area bounded by a medial edge of the upper, a lateral edge of the upper, the throat opening, and a forefoot region of the upper (see annotated Fig. 2); 
a lace (10), comprising a first lace segment and a second lace segment (approximate halves of 10 as annotated in Fig. 1); 
wherein the first lace segment crosses over a first portion of the lacing area between the throat opening and a midsection of the lacing area at least twice (see annotated Fig. 3), wherein the first lace segment has an end (13) secured to one of a medial side and a lateral side of the forefoot region of the upper (see Figs. 1-3 and page 1, lines 53 – 94; end 13 is secured to the medial or lateral side of the forefoot region at least indirectly via fastening device 15); and
wherein the second lace segment crosses over a second portion of the lacing area between the midsection and the forefoot region at least twice (see annotated Fig. 3), wherein the second lace segment has an end (end excluding tip 13) secured to the one of the medial and lateral sides of the forefoot region of the upper (see Figs. 1-3 and page 1, lines 53 – 94; the end without tip 13 is permanently attached to the fastening device 15 and is therefore also secured to the same medial or lateral side of the forefoot region at least indirectly via fastening device 15).

    PNG
    media_image1.png
    877
    537
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    755
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    856
    693
    media_image3.png
    Greyscale

Unnold substantially discloses the invention as claimed above but fails to disclose wherein the article of footwear further includes a tensioning assembly, wherein the lace is operatively coupled to the tensioning assembly such that the first lace segment enters the lacing area from the tensioning assembly, proximate the throat opening, and the second lace segment enters the lacing area, from the tensioning assembly, proximate the midsection of the lacing area.
However, Liu teaches an article of footwear (100, see Figs. 1-8) having a sole structure (11), an upper (12), a lace (20), and a tensioning assembly (30), wherein the lace is operatively coupled to the tensioning assembly, with respective first and second portions of the lace (portions extending from tensioning assembly 30) entering the lacing area from the tensioning assembly proximate a throat opening of the footwear and proximate a midsection of the lacing area (see Figs. 1-4 and paragraphs 0021-0025, note that the term “proximate” is very broad and merely describes structures which are near to each other), so as to provide an automated tightening shoe for physically challenged wearers (see paragraphs 0005 and 0009-0010).
Therefore, based on Liu’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Unnold’s article of footwear to further include a tensioning assembly, wherein the lace is operatively coupled to the tensioning assembly such that the first lace segment enters the lacing area from the tensioning assembly, proximate the throat opening, and the second lace segment enters the lacing area, from the tensioning assembly, proximate the midsection of the lacing area; as doing so would provide an automated tightening shoe for physically challenged wearers.

Regarding claims 2-3, Unnold and Liu together teach the limitations of claim 1, as discussed above, and further teach wherein the first and second lace segments enter the lacing area proximate the medial or lateral edge (see Fig. 1 of Liu, tensioning assembly 30 is located at a medial or lateral side of the upper, and therefore the first and second lace segments extend from the tensioning assembly into the lacing area along the medial or lateral side of the upper).
Liu fails to explicitly teach wherein the tensioning assembly is specifically located on the medial side of the upper, such that the first and second lace segments enter the lacing area proximate the medial edge. It is unclear from the perspective view of Fig. 1 whether the tensioning assembly (50) is on the medial or lateral side of the footwear.
However, Liu teaches at least one alternate embodiment (see Fig. 9) having a tensioning assembly (50’) that is located towards the medial side of the upper (see Fig. 9, note that one of ordinary skill in the art would understand that the left side of the upper as shown in the Figure is the medial side and the right side of the upper as shown in the Figure is the lateral side, due to the respective shaping of the upper on each side). It is noted that positioning the tensioning assembly on the medial side of the upper would allow the user to more easily adjust or connect the tensioning assembly to the footwear.
Furthermore, the Examiner notes that Applicant’s specification does not appear to provide any criticality for the first and second lace segments specifically entering the lacing area proximate the medial edge (as opposed to the lateral edge).
Therefore, absent a showing of criticality, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided Liu’s tensioning system on the medial side of the upper, such that the first and second lace segments would enter the lacing area proximate the medial edge, as it has been held that rearranging parts of an invention involves only routine skill in the art, and such a location would allow the user to more easily adjust or connect the tensioning assembly to the footwear. See MPEP 2144.04 (VI)(C).

Regarding claim 4, the modified footwear of Unnold (i.e., Unnold in view of Liu) is further disclosed wherein the first lace segment crosses over the first portion three times (see annotated Figs. 1 and 3 of Unnold).

Regarding claim 5, the modified footwear of Unnold (i.e., Unnold in view of Liu) is further disclosed wherein the second lace segment crosses over the second portion three times (see annotated Figs. 1 and 3 of Unnold).

Regarding claim 6, the modified footwear of Unnold (i.e., Unnold in view of Liu) is further disclosed to comprise a plurality of lacing guides (eyelets 14 of Unnold) positioned proximate the lacing area, each of the plurality of lacing guides receiving one of the first lacing segment and the second lacing segment (see Figs. 1-3 and page 1, lines 39-52 of Unnold).

Regarding claim 7, the modified footwear of Unnold (i.e., Unnold in view of Liu) is further disclosed wherein each of the plurality of lacing guides (14 of Unnold) extend across the lacing area (see Figs. 1-3 of Unnold; each lacing guide 14 extends across at least a portion of the lacing area; the Examiner notes that claim 7 does not require the lacing guides to each extend over the entire width of the lacing area from the medial edge to the lateral edge).

Regarding claim 8, the modified footwear of Unnold (i.e., Unnold in view of Liu) is further disclosed wherein at least one of the plurality of lacing guides (14 of Unnold) further partially extends between the throat opening and the forefoot region (see Figs. 2-3 of Unnold).

Regarding claim 9, the modified footwear of Unnold (i.e., Unnold in view of Liu) is further disclosed wherein the first lace segment overlaps the second lace segment on one of a medial and a lateral side of the lacing area (see Fig. 3 of Unnold, lace 10 includes an underlapped portion extending diagonally from fastener 15 to the midsection of the lacing area, that is part of the first lace segment and overlaps at least a portion of the second lace segment on one of a medial and a lateral side of the lacing area).

Regarding claim 10, the modified footwear of Unnold (i.e., Unnold in view of Liu) is further disclosed wherein the lacing architecture (interpreted to refer to the first and second lace segments, see rejection under 35 USC 112(b) above) extends along a full length of the lacing area from the throat opening to the forefoot region (see Figs. 1-3 of Unnold, note that Fig. 3 shows the fully fastened configuration of lace 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732